DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the second Office Action based on Application 16/468,111 and is in response to Applicant Arguments/Remarks filed 08/22/2022.
Claims 1-10 are previously pending, of those claims, claims 3-4 and 7-8 have been withdrawn from consideration as being drawn to non-elected subject matter, and claim 1has been amended, and new claim 20 has been added.  All amendments have been entered.  Claims 1-2, 5-6, and 9-20 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, and 9-10, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 each recites in multiple instances “the positive electrode collector/negative electrode collector” and “the positive electrode powder layer/negative electrode powder layer”.  However, it is unclear if these are being claimed in the alternative, or if they are inclusive.  Therefore this renders the claims indefinite as the scope of the claims cannot be ascertained.  The Examiner recommends replacing the “/” with an “or” or an “and” as appropriate.
Claim 6 recites the limitation "the insulating member" in line 30 of claim 6.  There is insufficient antecedent basis for this limitation in the claim.  Claims 6 does not prior to this introduce an insulating member
Claim 6 recites the limitation "the upper part of the solid electrolyte layer" in line 40 of claim 6.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 does not prior to this define an upper part of the solid electrolyte layer.  At most line 35 of claim 6 recites a lower part and middle part of the solid electrolyte layer, but does not define an upper part.  
Claim 6 recites the limitation "the opening part of the insulating member" in line 33 of claim 6.  There is insufficient antecedent basis for this limitation in the claim.  Line 30 of claim 6 recites “the insulating member having an opening formed therein” but does not explicitly recite the claimed “opening part”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11-14 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by NITTA (JP 62-165880 A).
With respect toc claims 1 and 13.  NITTA teaches a solid electrolyte secondary cell (page 5 line 38).  There is included a positive electrode active material 1 made of a mixed powered of CUxTiS2 and a solid electrolyte powder formed by pressure molding (page 6 lines 1-3).  There is a solid electrolyte layer 2 which is a pressurized solid electrolyte powder (page 6 lines 3-4).  There is a negative electrode active material layer 3 which is obtained by pressure molding a powder (page 6 lines 6-8).  The solid electrolyte layer 2 then covers the surface of the positive electrode active material layer 1 and the negative electrode active material layer 3 (page 6 lines 8-10).  By completely shielding the positive electrode active material layer 1 and the negative electrode active material layer 3 with the solid electrolyte layer 2, free sulfur from the positive electrode active material layer does not reach the negative electrode active material layer (page 7 lines 17-20).  As seen in Figure 1 the first positive surface area has a larger area than the second surface, and the first negative surface has a larger area than the second negative surface.  
With respect to claim 11.  NITTA teaches as seen in Figure 1 the first negative surface is flat.  
With respect to claim 12.  NITTA teaches the negative electrode active material layer 3 has a concaved portion as seen in Figure 1.  
With respect to claim 14.  NITTA shows that the first negative surface, facing the collector is flat (see Figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over NITTA (JP 62-165880 A) in view of MIYAKE (US 2013/0344357 A1).
Claim 2 is dependent upon claim 1, which is rejected above under 35 U.S.C. 102 in view of NITTA.  However, NITTA does not explicitly teach a thickness of the peripheral edge part of the powder laminate is greater th an the thickness of the center part.
MIYAKE teaches a solid battery 10 that includes a laminated body 4 having a cathode layer 1, an anode layer 2, and an electrolyte layer 3 disposed between the cathode layer 1 and the anode layer 2, an insulating part 6 is disposed on an outer perimeter of the laminated body 4 (paragraph 0026).  MIYAKE teaches in Figure 2D where the thickness of the peripheral edge part of the powder laminate of MIYAKE is greater than the center part.  This area is formed during the process of manufacturing the solid battery where gas in the space can be fully removed as seen in Figure 2D (paragraph 0042).  Such a process is beneficial as gas inside the exterior material can be removed fully (paragraph 0044). 
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the battery of NITTA that includes a step of removing the gas in the space thus forming a structure where the thickness of the peripheral edge is greater than the center as taught by MIYAKE for the battery of NITTA< as MIYAKE teaches that this is beneficial in order to remove the gases during the formation of the battery (MIYAKE paragraph 0044).  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NITTA (JP 62-165880 A) in view of OKAMOTO (JP 2014222564 A).
Claim 20 is dependent upon claim 1, which is rejected above under 35 U.S.C. 102 in view of NITTA.  NITTA does not explicitly teach an insulating member disposed on the positive or negative current collector, the insulating member having a first surface facing the current collector and second surface opposite thereto and at least part of which is in contact with the solid electrolyte layer.
OKAMOTO teaches an all solid state battery that includes a first composite current collector 1 comprising a current collector 1a, a first insulating member 1b, a electrode mixture layer 3, a solid electrolyte layer 5, a second current collector 2a and a second electrode mixture layer 6 (paragraph 0012).  As seen in Figure 1 the insulating member 1b has a first surface facing and connected to the collector 1a and a second surface that is facing and in contact with the solid electrolyte layer 5.  The first insulating member 1b is disposed on the periphery of the first current collecting member 1a with an adhesive (paragraph 0016).  The use of the insulating member ensures there is no internal short circuit (paragraph 0019). The opening 9 of the first insulating member 1b is equal to or larger than that of the mixture layer, and the solid electrolyte layer 5 is disposed above is equal to or larger than the size of the opening 9 of the insulating layer 1b (paragraph 0022).  Such a system is preferable as it allows there to be no gaps between the layers, which increases the reliability, and reduce the chances of short circuits (paragraph 0026).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include at least the insulating member as taught by OKAMOTO for the all solid state battery of NITTA, as OKAMOTO teaches such a structure is beneficial in order to reduce the chance for short circuit.  

Response to Arguments
Applicant’s arguments, see pages 12-16 of Applicant Arguments/Remarks, filed 08/22/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 in view of MIYAKE in view of NISHIMURA, and NAGAI have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of NITTA (JP 62-165880 A).
Applicant argues on page 12 of Applicant Arguments/Remarks that claim 1 has been amended to further specify that the first positive surface has a larger area than the second positive surface, and the first negative surface has a larger area than the second negative surface.  On page 14 Applicant argues that one of ordinary skill in the art would not have been motivated to modify MIYAKE’s battery so as to have the electrolyte layer 3 surround a surrounding surface of the cathode layer, as MIYAKE specifically teaches the process has no solid electrolyte layer and the laminated body formed separately.  Applicant then concludes that it would be impossible to arrange the solid electrolyte layer 3 so as to surround the cathode layer.  Similarly on page 15 Applicant argues that NAGAI fails to teach where the first positive surface has a larger area than the second, and similarly for the negative surface.  These arguments are persuasive, however new grounds of rejection are made in view of NITTA (JP 62-165880 A).
NITTA teaches as seen in Figure 1 where a first positive surface of both the positive and negative electrodes are greater than a second surface of the electrodes.  Therefore NITTA is taken to teach the amended claim limitations.  

Applicant’s arguments, see pages 16-18 of Applicant Arguments/Remarks, filed 08/22/2022, with respect to the 35 U.S.C. 103 rejection of claim 5 in view of MIYAKE, NISHIMURA, and NAGAI have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claim 5 has been withdrawn. 
Applicant argues that none of MIYAKE, or the other prior art of record teaches disposing a lower part and middle part of the solid electrolyte layer so as to bury the positive electrode powder layer, and disposing an upper part of the solid electrolyte layer on a surface of the middle part of the solid electrolyte layer so as to form a space part and cover an outer periphery of the space part and disposing the negative electrode powder layer in the space part, the outer periphery of which is covered with the upper part of the solid electrolyte layer.  In contrast Applicant argues in MIYAKE the cathode layer is not dispose din the space part and the outer periphery of the space part is not covered by the solid electrolyte layer.  This argument is persuasive.  None of the prior art of record explicitly teaches at least “disposing an upper part of the solid electrolyte layer on a surface of the middle part of the solid electrolyte layer so as to form a space part and cover an outer periphery of the space part; disposing the negative electrode powder layer/positive electrode powder layer in the space part, the outer periphery of which is covered with the upper part of the solid electrolyte layer”.  

Applicant’s arguments, see pages 18-19 of Applicant Arguments/Remarks, filed 08/22/2022, with respect to the 35 U.S.C. 103 rejection of claim 6 in view of MIYAKE, NISHIMURA, and NAGAI have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claim 6 has been withdrawn. 
On pages 18-19 of Applicant Arguments/Remarks, Applicant argues that none of MIYAKE or the other prior art of record teaches disposing a lower part and middle part of the solid electrolyte layer so as to bury the positive electrode powder layer/negative electrode powder layer disposed in the opening of the insulating member, disposing the negative electrode power layer/positive electrode powder layer on the surface of the middle part of the solid electrolyte layer; and then disposing the upper part of the solid electrolyte layer on the surface of the middle part of the solid electrolyte layer so as to cover an outer periphery of the disposed negative electrode powder layer/positive electrode powder layer.  The Examiner agrees that MIYAKE does not explicitly teach “disposing the upper part of the solid electrolyte layer on the surface of the middle part of the solid electrolyte layer so as to cover an outer periphery of the disposed negative electrode powder layer/positive electrode powder layer”.  Specifically, none of the prior art of record explicitly teaches separate steps for disposing of the middle and upper parts of the solid electrolyte layer.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 5-6, 9-10, and 15-19 are taken to include allowable subject matter, and would be considered allowable once the noted 112 issues from above are addressed.  The discussion above in paragraphs 29-32 above are taken to constitute the reasons for why the claims are considered allowable over the prior art of record.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722